DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Senoo et al. US 8,897,653.
Regarding claim 1, Senoo et al. discloses in Fig. 4, an optical communication device as a slave station device (i.e., ONU) that communicates with a master station device (i.e., OLT), comprising: 
a communicating circuitry (i.e., Optical transmitter/receiver 30); 
an abnormal light emission preventing circuitry 20; and 
a controlling circuitry 10 to transmit a data signal and a transmission permission signal to the communicating circuitry and to transmit the transmission permission signal to the abnormal light emission preventing circuitry for a time period between a transmission start time and a transmission end time based on transmission band assignment information as information regarding transmission of an optical signal, wherein when the transmission permission signal is received, the communicating circuitry transduces the data signal into an optical signal, transmits the transduced optical signal to the master station device, and transmits an operation signal indicating that the communicating circuitry is operating to the abnormal light emission preventing circuitry during the transmission of the transduced optical signal, the abnormal light emission preventing circuitry transmits a stop signal to the communicating circuitry when a difference between a time for which the transmission permission signal is received and a time for which the operation signal is received is greater than or equal to a predetermined threshold value, and the communicating circuitry stops when the stop signal is received (col. 7, line 8 to col. 8, line 42).
	Regarding claim 2, Senoo et al. discloses in Fig. 4, an optical communication device as a slave station device (i.e., ONU) that communicates with a master station device (i.e., OLT), comprising: 
a communicating circuitry (i.e., Optical transmitter/receiver 30);
an abnormal light emission preventing circuitry 20; and 
a controlling circuitry 10 to transmit a data signal and a transmission permission signal indicating transmission permission to the communicating circuitry and to transmit the transmission permission signal to the abnormal light emission preventing circuitry for a time period between a transmission start time and a transmission end time based on transmission band assignment information as information regarding transmission of an optical signal, wherein when the transmission permission signal is received, the communicating circuitry transduces the data signal into an optical signal and transmits the transduced optical signal to the master station device, the abnormal light emission preventing circuitry transmits a stop signal to the communicating circuitry when the transmission permission signal is received again within a predetermined period since the reception of a previous transmission permission signal transmitted by the controlling circuitry based on the transmission start time, and the communicating circuitry stops when the stop signal is received (col. 7, line 8 to col. 8, line 42).
	Regarding claim 3, Senoo et al. discloses in Fig. 4, an optical communication device as a slave station device (i.e., ONU) that communicates with a master station device (i.e., OLT), comprising: 
a communicating circuitry 30; 
an abnormal light emission preventing circuitry 20; and 
a controlling circuitry 10 to transmit a data signal and a transmission permission signal to the communicating circuitry and to transmit the transmission permission signal to the abnormal light emission preventing circuitry for a time period between a transmission start time and a transmission end time based on transmission band assignment information as information regarding transmission of an optical signal, wherein when the transmission permission signal is received, the communicating circuitry transduces the data signal into an optical signal and transmits the transduced optical signal to the master station device, the abnormal light emission preventing circuitry transmits a stop signal to the communicating circuitry when a time for which the transmission permission signal is received is less than or equal to a predetermined time, and the communicating circuitry stops when the stop signal is received (col. 7, line 8 to col. 8, line 42).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Liu et al. U.S. Publication no. 2012/0033963.  Optical subscriber terminating device, PON system and abnormality detecting method
b.	Liu et al. U.S. Patent no. 11,101,886.   Optical network device with abnormal light emission detection
c.	Yamaji et al. U.S. Publication no. 2008/0095532.  Technique of identifying a detective subscriber device in a point to multipoint network without stopping normal subscriber devices

4.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for
the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained
from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
11/03/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637